Citation Nr: 1021539	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-21 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 4, 2007 
for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army 
from May 1955 to May 1958 and with the United States Air 
Force from September 1958 to July 1980.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, in pertinent part, granted service connection 
for tinnitus with an initial 10 percent evaluation assigned, 
effective January 4, 2007.  The Veteran currently resides in 
Germany and jurisdiction over the claims folder is held by 
the RO in Pittsburgh, Pennsylvania.    

On June 2, 2008 the Veteran was provided a statement of the 
case (SOC) in response to a February 2008 notice of 
disagreement.  The SOC was mailed to his current address of 
record.  Although the Veteran stated in a June 2008 letter 
that he never received a decision from a Decision Review 
Officer (DRO), he quoted directly from the June 2, 2008 
letter that accompanied the SOC.  A copy of the SOC was also 
provided to the Veteran's representative, the Veterans of 
Foreign Wars of the United States.  Therefore, the Board is 
satisfied that the Veteran received a copy of June 2008 SOC 
and his June 2008 letter is accepted as a substantive appeal. 


FINDING OF FACT

The Veteran did not raise a claim for entitlement to service 
connection for tinnitus at any time earlier than January 4, 
2007.


CONCLUSION OF LAW

An effective date earlier than January 4, 2007 for the grant 
of service connection for tinnitus is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that an earlier effective date is 
warranted for the grant of service connection for tinnitus.  
He has specifically argued that an effective date of August 
1, 1980, the day after his separation from active duty 
service, is appropriate as his tinnitus began during military 
service.  Service connection for tinnitus was granted in the 
January 2008 rating decision on appeal with an initial 10 
percent evaluation assigned, effective January 4, 2007, the 
date the RO determined the Veteran's claim for service 
connection was received.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2009).  
The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In a letter received by VA on January 4, 2007, the Veteran 
requested entitlement to service connection for tinnitus; 
however, he contends that he filed a claim for tinnitus many 
years prior.  Any communication from or action by a Veteran 
indicating intent to apply for a benefit under laws 
administered by VA may be considered an informal claim.  38 
C.F.R. § 3.155.  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).  

In August 1980, the Veteran filed a claim for entitlement to 
service connection for hearing loss in both ears.  The claim 
contains no mention of tinnitus or ringing in the ears.  
Records of VA treatment for hearing loss were associated with 
the claims folder, including a May 1980 audiogram documenting 
complaints of tinnitus in both ears.  No complaints of 
tinnitus were noted during a January 1981 VA examination.  
Service connection for bilateral hearing loss was granted in 
a July 1981 rating decision with an initial noncompensable 
evaluation assigned, effective July 31, 1980.  The rating 
decision did not address whether service connection was 
warranted for tinnitus, and while the Veteran perfected an 
appeal to the Board, his appeal was limited to the initial 
rating assigned to the hearing loss disability.  
The Veteran specifically contends that a December 1981 
statement submitted in support of his appeal for an increased 
initial rating for hearing loss constitutes a claim for 
service connection for tinnitus.  In the December 1981 
statement, he wrote that he was unable to "discriminate 
audio signals against the background curtain of an audio 
noise level."  He went on to describe specific circumstances 
that caused difficulty with his hearing, including 
distinguishing lyrics in a song from the underlying music and 
understanding one speaker in a multi-conversation 
environment.  Although this statement provides additional 
details regarding the Veteran's hearing loss, it does not 
indicate an intent to apply for service connection for 
tinnitus.  The December 1981 statement does not describe any 
symptoms associated with tinnitus, such as ringing in the 
ears, nor does it make arguments for a benefit other than an 
increased rating for hearing loss. 

The Board notes that a May 1980 VA audiogram documented 
complaints of tinnitus in both ears.  In some circumstances, 
a report of medical examination can be construed as an 
informal claim for benefits.  See 38 C.F.R. § 3.157.   
However, the mere presence of medical evidence does not 
establish intent on the part of the Veteran to seek service 
connection for a disability.  Brannon v. West, 12 Vet. App. 
32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Similarly, the mere presence of a disability does not 
establish intent on the part of the Veteran to seek service 
connection for that condition.  KL v. Brown, 5 Vet. App. 205, 
208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  
Therefore, the May 1980 VA audiogram does not constitute an 
informal claim for service connection based solely on the 
recorded complaints of tinnitus.  

Accordingly, the evidence does not establish that the Veteran 
filed a claim for service connection for tinnitus prior to 
January 4, 2007.  He is therefore already in receipt of the 
earliest possible effective date for the award of service 
connection for tinnitus.  Thus, there is no legal basis for 
an effective date earlier than January 4, 2007 for the award 
of service connection for compensation purposes.  
Accordingly, the claim must be denied.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the effective date 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his or her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA 
has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA 
treatment.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  



ORDER

Entitlement to an effective date earlier than January 4, 2007 
for the grant of service connection for tinnitus is denied. 



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


